   4:20-cr-03098-JMG-CRZ Doc # 16 Filed: 11/23/20 Page 1 of 1 - Page ID # 27




                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                    Plaintiff,                                4:20CR3098

      vs.
                                                                ORDER
TREVOR HANSEN,

                    Defendant.


      For the reasons stated in General Orders 2020-15 regarding continuances due to
Novel Coronavirus and COVID-19 Disease, to afford Defendant additional time to
prepare for trial, and at Defendant’s unopposed request,

      IT IS ORDERED:

      1)     Defendant’s motion to continue, (Filing No. 15), is granted.

      2)     The trial of this case is set to commence before the Honorable John M.
             Gerrard, Chief United States District Judge, in Courtroom 1, 100
             Centennial Mall North, United States Courthouse, Lincoln, Nebraska, at
             9:00 a.m. on February 8, 2021, or as soon thereafter as the case may be
             called, for a duration of four (4) trial days. Jury selection will be held at
             commencement of trial.

      3)     The ends of justice and public health considerations served by continuing
             the trial outweigh the interests of the public and the defendant in a speedy
             trial, and the time between today’s date and February 8, 2021, shall be
             deemed excludable time in any computation of time under the
             requirements of the Speedy Trial Act, because although counsel have
             been duly diligent, additional time is needed to adequately prepare this
             case for trial and to protect the public, court, parties, and counsel from
             illness. 18 U.S.C. § 3161(h)(1) & (h)(7). Failing to timely object to this
             order as provided under this court’s local rules will be deemed a waiver of
             any right to later claim the time should not have been excluded under the
             Speedy Trial Act.

      November 23, 2020                         BY THE COURT:
                                                s/ Cheryl R. Zwart
                                                United States Magistrate Judge
